October 3,   1967


Honorable J. W. Edgar                 Opinion No. M-143
Commissioner of Education
Texas Education Agency                Re:   Whether House Bill 935,
Austin, Texas                               Acts 60th Legislature,
                                            Regular Session, 1967,
                                            Chapter 298, page 714,
                                            revising Section 2,
                                            Article 2663b-1 and Sec-
                                            tion 1, Article 2663b-2,
                                            Vernon's Civil Statutes,
                                            require all enrollees In
                                            a junior college district
                                            to obtain credit for cer-
                                            tain courses in American
                                            Government and American
Dear Dr. Edgar:                             History?
          You have requested the opinion of this office on the
above captioned question. However, upon checking the statutea
involved, we find that the statutes' proper numbero are Article
2663b-1 and 2663b-2, as used in House Bill 935. We quote from
your letter as follows:
          "House Bill 935 (Acts 60th Legislature, 1967,
     page 714, effective August 28) revises Section 2,
     Article 2663-1 and Section 1, Article 2663-2, which
     have provided that no state supported college or
     university may grant a baccalaureate degree to any
     person unless he has had credit for certain courres
     in American Government and American History.
          'As amended, the statutes now call for per-
     sons receiving 'a lesser degree or academic certlfl-
     cate' also to have prescribed credits in such courses.
     While H.B. 935 does not define 'academic certificate,'
     there is a posslblllty that such a definition might
     Include certificates offered by public junior colleges
     in vocational education; that Is, certificate(s) of
     completion normally awarded upon completion of vo-
     cational programs or occupational courses, which have
                            - 664 -
.




    Hon. J. W. Edgar, page 2 (M-143)


        none of the attributes of a degree as generally or
        professionally understood.
             "House Bill 1, (Acts 59th Legislature, 1965,
        page 27).co3lfied as Article 2919-2, transferred the
        administration of public junior colleges to the
        Coordinating Board, Texas College and University
        System. However, this Agency Is also vitally con-
        cerned (the Coordinating Board joining) in this
        opinion request by virtue of language In Section
        2(k) of Article 2919-2, and especially that part
        herein underscored; quota:
             ""Certificate program" means a grouping of
        subject,matter courses which when satisfactorily
        completed by a student will entitle him to a
        certificate, associate degree from a junior col-
        lege or documentary evidence other than a degree,
        of comoletlon of a course of studr from an lnstl-
        tutlon'of~hlgher education, pfovl;]edthat programs
        approved by or subject to approval of the State
        Board of Vocational Education are excluded frpm
        this definition.'
            '"The Associate of Applied Science Degree and
        the Associate In Applied Arts Degree, as defined
        by the Coordinating Board long prior to the en-
        actment of House Bill 935, are in fact technical
        certificates Issued to students who complete occu-
        pational curriculum of collegiate level and char-
        acter. Under such definition and distinction,
        taking of Government 1s not required for students
        planned and programmed for the Associate In Applied
        Science Degree or Associate in Applied Arts Degree
        (Involving vocational and technical courses).
             "No government or history has been required
        from any student enrolled in less than an asso-
        ciate degree program. When a student receives a
        'certificate of completion' for completion of a
        vocational qr technical program (It may be terml-
        nal In nature In one semester, In one year or
        longer), then no government or history has been
        required of him.
             "In many Instances, vocational or technical
        programs approved by this Agency are relatively


                                - 665 -
Hon. J. W. Edgar, page 3     (M-143)


        short, Intensive training programs only. It Is
        not and would not be feasible to include twelve
        semester hours of Government and History in such
        programs. . . .
             'TO interpret House Bill 935 as requiring
        all enrollees in a junior college district to
        take government and history would render such
        Institutions Ineffectual In the development and
        education of persons (students) who would enroll
        only for training and Instruction In technical
        and/or vocational courses necessary to prepare
        them for their occupational.pursuits and incllna-
        tlons; . . .
             11
                . . Thus, It would seem to us that a certlfi-
        cate 0; completion (normally issued by a public
        junior college to such students who satisfactorily
        complete such a vocational course or program ap-
        proved by this Agency) does not fall within the defi-
        nition or requirements of House Bill 935.
             "This Agency and the Coordinating Board would
        appreciate receiving an opinion from your office
        as to the propriety of our thinking and/or lnter-
        pretatlon In this matter. . . .'
          House Bill 935, Acts 60th Legislature, Regular Session,
1967, Chapter 298, page 714, amended Articles 2663b-1 and 2663b-2,
Vernon's Civil Statutes, and reads, In part, as follows:
               'Section 1. Section 2, Chapter 83, Acts blat
        Legislature, 2nd Called Session, 1929, as amended
        by Section 1, Chapter 5, Acts 41st Legislature, 4th
        Called Session, 1930 (compiled as Section 2, Article
        2663b-1,   Vernon's Texas Civil Statutes), Is hereby
        amended to read as follows:
             "'Sec. 2. All colleges and universities re-
        ceiving state support or state aid from public funds
        shall give a course of instruction In Government or
        Political Science which Includes consideration of
        the Constitution of the United States and the constl-
        tutlon of the states, with special emphasis on that
        of Texas. This course shall have a credit value of
        not less than six semester hours or Its equivalent.
        No college or university receiving state support


                               - 666 -
.   .




        Hon. J. W. Edgar, page 4 (M-143)


             or state ald from public funds may grant a bacca-
             laureate degree or a lesser degree or academic
             certificate to any person unless he has credit for
             such a course. The college or university may de-
             termine that a student has satisfied this requlre-
             ment In whole or in part upon the basis of credit
             granted to him by the college or university for a
             substantially equivalent course completed at an-
             other accredited college or university or upon the
             basis of the student's successful completion of an
             advanced standing examination administered upon the
             conditions and under the.clrcumstances common for
             the college or university's advanced standing ex-
             aminations. The college or university may grant
             as much as three semester hours of credit or Its
            "equivalent towards satisfaction of thls requlre-
             ment for substantially equivalent work completed
             by the student in the program of an approved senior
             R.O.T.C. unit. Credit for the advanced standing
             examination referred to above shall never exceed
             three semester hours.'
                  I,
                   . . .
                 "Sec. 3.  Section 1, Chapter 449, Acts 54th
            Legislature, 1955 (compiled as Article 2663bi2,
            Vernon's Texas Civil Statutes), is hereby amended
            to read as follows:
                 "'Section 1.. No college or university re-
            ceiving state support or state aid from public
            funds may grant a baccalaureate degree or a
            lesser degree or academic certificate to any per-
            son unless he has credit for six semFster hours
            or Its equivalent In American History. A student
            Is entitled to submit as much as three semester
            hours of credit or Its equivalent in Texas History
            In partial satisfaction of this requirement. The
            college or university may determine that a stu-
            dent has satisfied this requirement In whole or
            in part upon the basis of credit granted to him by
            the college or university for a substantially
            equivalent course completed at another accredited
            college or university, or upon the basis of the
            student's successful completion of an advanced
            standing examination administered upon the con-
            ditions and under the circumstances common for


                                    - 667 -
Hon. J.   W. Edgar,   page   5 (~-143)



     the college or university's advanced standing ex-
     aminations. The college or university ~maygrant
     as much as three semester hours of credit or Its
     equivalent toward satisfaction of this requlre-
     ment for substantially equivalent work completed
     by a student In the program of an approved senior
     R.O.T.C. unit. Credit for the advanced standing
     examination referred to above shall never exceed
     three semester hours.'" (Emphasis added.)                     ,

           In construing the meaning of the words 'academic certlfl-
cate" as used In House Bill 935, we must refer also to Article
2919e-2, Vernon's Civil Statutes, known as the Higher Education
Act of 1965, which sets out certain terms, definitions and author-
izations, and Is quoted, in part, as follows:
           "Sec. 2. Wherever used in this Act the follow-
     ing words and phrases shall have the Indicated mean-
     ing :
           ,I
            . . .

          "(k) 'Certificate program' means a grouping
     of subject matter courses which; when satisfacto-
     rily completed by a student, will entitle him to a
     certificate, associate degree from a junior col-
     lege or documentary evidence, other than a degree,
     of completion of a course of study from an ln-
     stltutlon of higher education, provided that pro-
      rams approved by or subject to the approval of
      he State Board of Vocational Education are ex-
     cluded from this definition.
          II
           . . .
          'Sec. 10. The Board shall represent the
     highest authority In the State In matters of
     public higher education and shall:


     wlth ~~~)st~eourage andv~~;el~;aln cooperation
                    Board of          1 Education new
     certificate programs in technical and vocatlon-
     al education in institutions of higher education
     as the needs of technology and Industry may de-
     mand and recommend the elimination of certlflcate


                                   - 668 -
Hon. J..W. Edgar, page 6   (M-143)


     programs for which a need no longer exists.
          "(8)  Develop and promulgate a basic core.of
    general academic courses which, when offered at a
     unior college during the first two years of col-
      eglate study, shall be freely transferable among
    all public lnstltutlons of higher education In
    1                                             ng
    agenies on the ‘same basis as if the work had
    been taken at the receiving Institution." (Em-
    phasis added.)
          11
           . . .
          The Legislature in the above quoted statute has made a
clear distinction between academic and vocational oourses of
study to be authorized at junior colleges.
          The above quoted statute has not been repealed speci-
flcally nor by lmpllcatlon and is still ln full force and effect,
          In Volume 53, Tex.Jur.2d, Statutes, 270-272, Sec. 181,
it 1s stated:'
                 Where the statutory language 1s plain
     and u&m~l~uous, and expresses a single definite
     and sensible meaning, it is conclusively presumed
     that the Legislature intended to convey that meaning.
     . . .
          II
           . . .
          "A word 1s presumed to have been used in
     the same sensesthat it bears In another st%tute
     on the same or an analogous subject, . . .
          Courts are to interpret language used In statutes ln
a manner to make all relevant laws harmonious, If this can be
done. State v. Standard Oil Co., 130 Tex. 313 107 S.W.2d 550,
%!&19Pr,                           407 S.W.2d 493, 497 (Tex.Sup

          The Legislature has already spelled out Its meaning t
the word "academic" in Article 2919e-2.,Vernon's Civil Statute,
          The manifest use of the word 'academic" by the Legia.
lature In House Bill 935, where It refers to academic certifici


                             - 669 -
Hon. J. W. Edgar, page 7 (M-143)     .



is to designate a specific type of certificate.
          It Is our opinion that you have correctly construed the
statutes in question, that by the use of the word academic cer-
tificate" the Le islature clearly was limiting the re ulrements of
House Bill 935, %0th Legislature, Regular Session, 19%7, to those
certificates of Institutions of higher education and junior colleges
granted or Issued for general academic courses, which when offered
at those institutions during the first two years of collegiate study,
shall be freely transferable among all public Institutions of higher
education In Texas. The requirements of House Bill 935 do not apply
to those vocational or technical certificate programs which are ap-
proved by or subject to approval of'the State Board of Vocational
Education.
                      SUMMARY
          The requirements of House Bill 935, Acts 60th
     Legislature, Regular Session, 1967, Chapter 298,
     page 714, for American History and American Govern-
     ment courses are applicable to those degrees or
     certificates awarded by Institutions of higher
     education and junior colleges for general academic
     courses, but are not applicable to vocational or
     technical course certificates given for courees
     approved by or subject to approval of the State
     Board of Vocational Education.
                            )%Q.s very truly,



                                          General of Texas
Prepared by William J.‘Craig "
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, CoChairman
W. V. Geppert
Alvin Zimmerman
John Reeves
Llnward Shivers
A. J. CARUBBI, JR.
Staff Legal Assistant
                                - 670 -